ACCEPTED
                                                                                                    03-14-00698-CV
                                                                                                            7490749
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                             10/22/2015 10:28:02 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK




James David Walker                                                              FILED IN
                                                                     3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                         ATTORNEY AT LAW                           10/22/2015 10:28:02 AM
P. O. Box 41                                                            JEFFREY
                                                                  Board Certified,  Civil D. KYLELaw
                                                                                          Appellate
Milano, Texas 76556                                               Texas Board ofClerk
                                                                                   Legal Specialization
Ph: (512) 636-9520                                                      eMail: walker@2appeal.com
Fax: (512) 455-7922                                                         Website: 2APPEAL.COM
                                  October 22, 2015

DELIVERED ELECTRONICALLY
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547
                                                     RE:   Shamark Smith Limited
                                                           Partnership, et al v.
                                                           Martin M. Longoria, No.
                                                           03-14-00698-CV in the
                                                           Third Court of Appeals
Dear Mr. Kyle:

     I received notice of the oral argument setting for the above-referenced case:
November 4, 2015 at 9:00 AM.

         I will present oral argument on behalf of Appellee Martin M. Longoria.

                                                     Sincerely,


                                                     James David Walker
JDW:**
cc: Tracy J. Willi (via email)